Dear Mr. Hannah:
This letter is issued in response to your question, which reads as follows:
              If a person sells their own used motor vehicle to another without first obtaining a safety inspection certificate, is that person in violation of Section 307.380 RSMo 1978 and therefore punishable under 307.390 RSMo 1978?
Section 307.380, RSMo 1978, in pertinent part, provides:
              . . . at the seller's expense every vehicle of the type required to be inspected by section 307.350, whether new or used, shall immediately prior to sale be fully inspected regardless of any current certificate of inspection and approval, and an appropriate new certificate of inspection and approval, sticker, seal or other device shall be obtained.
Section 307.350 requires every motor vehicle which is annually registered in this state to be inspected under the motor vehicle safety inspection law. The only exception upon sale is set forth in subsection 2 of § 307.380, RSMo 1978, which allows the selling of a vehicle without a certificate of inspection and approval if the vehicle is sold for junk, salvage, or for rebuilding, or for vehicles sold at public auction or from dealer to dealer. In such cases, the purchaser is required under the statute to give the seller an affidavit on a form prescribed by the superintendent of the Missouri State Highway Patrol stating that the vehicle is being purchased for one of the reasons stated therein.
Unless the purchaser of a used motor vehicle acknowledges that the vehicle is being purchased for junk, salvage, or for rebuilding, the plain language of the statute requires the seller to obtain an inspection and the appropriate new certificate of inspection at the seller's expense prior to sale. Failure to do so could render the seller subject to the penalty provision of § 307.390, RSMo 1978, which states:
              Any person who violates any provision of sections 307.350 to 307.390 is guilty of a misdemeanor and upon conviction shall be punished as provided by law.
Therefore, unless sold for junk, salvage, or for rebuilding, which is acknowledged by the purchaser by affidavit on a form prescribed by the superintendent of the Missouri State Highway Patrol, the seller of a used motor vehicle must have that vehicle fully inspected and obtain the appropriate new certificate of inspection at the seller's expense immediately prior to the sale. Failure to do so may subject the seller to misdemeanor penalties upon conviction in accordance with § 307.390, RSMo 1978.
Very truly yours,
                                  JOHN ASHCROFT Attorney General